NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2952-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EMOTION BLACKWELL,

     Defendant-Appellant.
_________________________

                    Submitted November 20, 2019 - Decided December 12, 2019

                    Before Judges Koblitz, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Indictment No. 96-05-1060.

                    Emotion Blackwell, appellant pro se.

                    Damon G. Tyner, Atlantic County Prosecutor, attorney
                    for respondent (Mario Christopher Formica, Deputy
                    First Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant Emotion Blackwell appeals from a January 25, 2019 order

denying his motion for reconsideration of an order denying him a new trial and
a petition for post-conviction relief (PCR) based on newly-discovery evidence.

We affirm.

      Following a four-day trial, a jury found defendant guilty of purposeful

murder, N.J.S.A. 2C:11-3(a)(1); attempted murder, N.J.S.A. 2C:5-1; possession

of a handgun without a permit, N.J.S.A. 2C:39-5(b); and possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a).         We affirmed defendant's

conviction and sentence on direct appeal. State v. Blackwell, No. A-7147-97

(App. Div. Jan. 7, 2000).

      Defendant subsequently filed PCR petitions in 2001, 2004, and 2011,

which were denied and affirmed on appeal. In affirming defendant's first PCR

denial, we recounted the facts related to his conviction, which we need not repeat

here. State v. Blackwell, No. A-4330-01 (App. Div. June 9, 2003).

      This appeal pertains to defendant's motion for a new trial filed with his

fourth PCR petition in 2017. Defendant argued the trial prosecutor withheld

material regarding pending indictments against the State's eyewitness at the time

of trial, which could have been used to impeach the eyewitness. Defendant

claimed this evidence only came to light in November 2016.

      The PCR judge denied the motion finding it was time-barred pursuant to

Rule 3:20-2 and denied the petition concluding "there is no showing of newly


                                                                          A-2952-18T4
                                        2
discovered evidence, only impeachable convictions." Defendant filed a motion

for reconsideration, which the judge denied for the same reasons.

       On appeal, defendant raises the following points:

             POINT ONE - THE PROSECUTION WITHHELD
             IMPORTANT BRADY[1] MATERIAL FROM THE
             DEFENSE, WHICH WAS MATERIAL AS IT
             WOULD HAVE IMPEACHED THE CREDIBILITY
             OF A CRITICAL STATE'S WITNESS, LEADING TO
             A REASONABLE PROBABILITY OF A DIFFERENT
             TRIAL RESULT, THEREFORE PETITIONER WAS
             DENIED HIS FIFTH AND FOURTEENTH
             AMENDMENT RIGHTS TO A FAIR TRIAL AND
             DUE PROCESS OF LAW.

             POINT TWO – THE PCR COURT MISAPPLIED
             COURT RULE 3:20-2 AND IMPROPERLY
             DEFINED "NEWLY DISCOVERED EVIDENCE" IN
             DENYING DEFENDANT'S MOTION FOR A NEW
             TRIAL BASED ON NEWLY DISCOVERED
             EVIDENCE AND FOR POST-CONVICTION
             RELIEF, AND COMPOUNDED ITS ERROR IN
             DENYING       THE      MOTION       FOR
             RECONSIDERATION, THEREBY VIOLATING HIS
             RIGHTS TO DUE PROCESS OF LAW AND A FAIR
             TRIAL GUARANTEED BY THE SIXTH AND
             FOURTEENTH AMENDMENTS TO THE UNITED
             STATES CONSTITUTION AND ARTICLE I,
             PARAGRAPH 10 OF THE NEW JERSEY
             CONSTITUTION.




1
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                                     A-2952-18T4
                                       3
      "[T]he standard of review where there is a denial of a motion for

reconsideration . . . is 'abuse of discretion.'" Cummings v. Bahr, 295 N.J. Super.

374, 389 (App. Div. 1996) (citation omitted). Reconsideration is not warranted

"merely because a litigant is dissatisfied with a decision of the court or wishes

to reargue a motion."     State v. Puryear, 441 N.J. Super. 280, 294 (2015)

(quotation omitted) (citation omitted).

      The motion judge did not abuse his discretion because the evidence

defendant alleged was newly discovered simply was not. Indeed, in response to

defendant's motion, the State produced an August 22, 1996 letter from the trial

prosecutor to defendant's trial counsel, detailing the indictments related to the

State's eyewitness. Moreover, during oral argument of defendant's first PCR

petition in 2001, his counsel acknowledged the State made these disclosures.

Finally, in our opinion affirming the denial of defendant's first petition, we noted

"defendant claimed that his trial counsel was ineffective in . . . failing to cross-

examine [the State's witness] concerning pending charges against him."

      For these reasons, the motion judge properly denied reconsideration of the

motion for a new trial and the PCR petition. Defendant's assertions that the State

withheld exculpatory Brady evidence are unsupported by the facts and are




                                                                            A-2952-18T4
                                          4
without sufficient merit to warrant further discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                       A-2952-18T4
                                      5